DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated 05/07/2020 has been entered.  Claims 1-13 and 15 were amended.  Claims 1-15 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0118599 A1).
Jeong et al. teaches compounds for an organic light emitting device according to Formula 1 (see abstract):

    PNG
    media_image1.png
    187
    493
    media_image1.png
    Greyscale
.
R1 and R2 may be fused to form a ring (see end of claim 1, page 65) such that the structure is of Formula 9 (see claim 12):

    PNG
    media_image2.png
    142
    357
    media_image2.png
    Greyscale
.
An “A” group may be selected as a substituted aryl group (see claim 1, page 63) where a substituent may include cyano group (see claim 1, page 64, right column).  L1 and L2 may be selected as a bond or an arylene group per instant L1 and L2 (see claim 1, page 63).  A “Z” group may be selected as formula 3a (see claim 6, page 65 and par. 58):

    PNG
    media_image3.png
    121
    151
    media_image3.png
    Greyscale

where Y1 to Y3 are CH or N (see par. 61) and Z1 and Z2 may be aryl group (see par. 60).
While Jeong et al. does not appear to set forth example compounds of Formula 9 where each of the above discussed variables are selected to form compounds the same as compounds claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed such compounds, because the compounds are within the definition of Formula 9 compounds.  One would expect to achieve functional compounds for an operational device within the disclosure of Jeong et al. with a predictable result and a reasonable expectation of success.
	Regarding claims 2 and 9, the bonding positions shown in Formula 9 (see Jeong et al. claim 12) above correspond to instant Chemical Formula 5 and to compounds in claim 9.
	Regarding claims 3 and 4, L1 and L2 may be selected as a bond or an arylene group per instant L1 and L2 (see claim 1, page 63). A L1 or L2 may specifically include a phenylene group (see claim 8).
	Regarding claim 5, Z1 and Z2 are independently selected and may include C6 to C20 aryl group (see claim 6).  A representative substituent group shown in compound 45 includes unsubstituted phenyl as a Z1 and Z2 (see page 11).
	Regarding claim 6-8, 10, and 11, the compounds defined by Jeong et al. within Formula 9 discussed above are position isomers of compounds set forth in instant claims 6-8, 10 and 11.  Per MPEP 2144.09, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have expected positional isomer compounds of Formula 9 as defined to provide a similar function for use in a light emitting device with a predictable result and a reasonable expectation of success.
	Regarding claim 12, Jeong et al. teaches the Formula 1 material in a layer between an anode and a cathode (see par. 24).
	Regarding claim 13, the Formula 1 material may be used in an electron transport region (see par. 74, 76), which is considered synonymous with the term “electron transfer” layer of claim 13.
	Regarding claim 14, the Formula 1 material may be used in the emission layer (“light emitting layer”) of a light emitting device (see par. 74, 76).
Regarding claim 15, Jeong et al. teaches the term “organic layer” may refer to a single layer (see par. 78) and the organic layer includes the Formula 1 material (see par. 74).  Accordingly, the material in a layer between the pair of electrodes meets the structural requirements of a device as recited in claim 15.  Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on (see In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).
While the instant specification does show some examples of comparative compounds compared to claimed compounds, the instant specification examples do not appear to be fully commensurate with the breadth of claimed compounds and compounds rendered obvious by Jeong.  The examples relied on by applicant as evidence of unexpected results do not provide an adequate basis to support a conclusion that other embodiments falling within the scope of the claims will behave in the same manner, and therefore, the evidence is not persuasive of nonobviousness because it is not commensurate in scope with the claims.  (See In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).)  Per MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.”  Per MPEP 2145, “once a prima facie case of obviousness is made by the PTO through citation of references, the burden is on the applicant to produce contrary evidence establishing that the reference being relied on would not enable a skilled artisan to produce the different compounds claimed.”


	
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-patent literature reference Cao et al., Journal of Molecular Structure, 1196, (2019), pages 132-138 teaches spiro[fluorene-9,9’-xanthene] derivatives with cyano substituent groups (see title and Scheme 1, page 133).  The reference is considered relevant to the field of the endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAWN L GARRETT/Primary Examiner, Art Unit 1786